Order entered September 30, 2014




                                                  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                           No. 05-14-00613-CV

                              IN THE INTEREST OF M.A.H., A CHILD

                           On Appeal from the 417th Judicial District Court
                                        Collin County, Texas
                               Trial Court Cause No. 417-51726-2011

                                                 ORDER
       We GRANT appellant’s unopposed September 19, 2014 motion to abate appeal for findings of

fact and conclusions of law. See TEX. FAM. CODE ANN. § 6.711 (West 2006); TEX. R. CIV. P. 296, 297;

Panchal v. Panchal, 132 S.W.3d 465, 466-67 (Tex. App.-–Eastland 2003, no pet.). We ORDER the

Honorable Cynthia M. Wheless, Judge of the 417th Judicial District Court of Collin County, Texas to

make findings of fact and conclusions of law, in accordance with Texas Family Code section 6.711,

within thirty (30) days of the date of this order. The findings of fact and conclusions of law shall be

filed in a supplemental clerk’s record with this Court within forty-five (45) days of the date of this order.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic transmission to

Judge Wheless, Collin County District Clerk Andrea Stroh Thompson, and all counsel of record.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal will be

reinstated forty-five (45) days from the date of this order or when the Court receives the findings of fact

and conclusions of law, whichever occurs sooner.

                                                      /s/     CRAIG STODDART
                                                              JUSTICE